Order entered August 26, 2019




                                    S    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  No. 05-19-00797-CV

  IN RE GEARBOX SOFTWARE, LLC AND RANDALL PITCHFORD, II
                        Relators

                    Original Proceeding from the 162nd District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-19179


                                       ORDER
                      Before Justices Bridges, Carlyle, and Osborne

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                  /s/   CORY CARLYLE
                                                        JUSTICE